Dr. J. W. Edgar
Cominissioner   of Education
Texas Education Agency
Austin,   Texas

                                           Opinion     No. C-394

                                           Be:    What are the terms of
                                                  offi,ce of the first   elect-
                                                  ed seven trustees    of an
                                                  independent   school  district
                                                  created  pursuant to Article
Dear Dr.   Edgar:                                 2742j,  and related   questions.

        In order that the problem posed              by your opinion    request
be made as clear  as possible,  we quote             the following   from your
letter:

               "On April 6, 1963 a common school           district
        pursuant     to provisions    of Article     27423, V.C.S.,
        voted to become an independent           school   district.
        Thereafter,      on Apri1.24,   1963 the County School
        Board created       it an independent     school   district
        (Del Valle)      and appointed   seven trustees       to serve
        as required      by that law until     the next regular
        trustee    election,    April 4, 1964.       Thus, the
        tertns,of    the seven a pointed     trustees     normally
        expired   about April fl , 1964.

                "The independent         school   district     had and now
        has more than 1,000 scholastics                according    to its
        last scholastic          census.     Timely and prior       to April
        4, 1964, that appointed             board of trustees       by board
        action    voted to adopt and be governed by the pro-
        visions    in Article        2775a-1,    as last amended.        It
        provides     in part,that        where its provisions        are
        adopted all candidates            for school      trustee   of such
        districts      shall     thereafter     be voted upon and elect-
        ed separately        ,for positions,      the candidates      to be
        designated      on the official         ballots    accprding    to
        the number of the position              to which they seek elec-
        tion.

                                       -1855-
                                                                                 -     .




Dr.   J.   W. Edgar,     page 2 (C-394)



                  “Neither  Article    2742j nor 2775a-1 provide
           for or prescribes      a procedure     for a determination
           of the length of term for which the first            elected
           seven trustees    shall   serve.     We, are advise-
           neither   before  the first    elec’tion    held Fn April
           1964 nor thereafte,r     has such a determination        yet
           been made.

                   “However,    seven positions       were printed   on the
           first    election   ballot     voted in April,     1964; each
           position     was numbered one through seven consecu-
           tively,     and seLen candidates’         names were .printed
           on the ballot      as running respectively         for the num-
           bered position      preceding      his name.    Furthermore,
           write-in     candidates     were written     in by voters    for
           each so-numbered        trustee    position.    Seven trustees
           were thus elected        and are currently      serving   as such.”

         At the outset       we must observe   that Article     2775a-1,  Ver-
non’s Civil      Statutes,    once properly   adopted by an independent
school   district,     is binding upon the said district,         since the
statute   expressly      provides  that such adoption     action   may not be
rescinded    by the board of trustees        or their  successors     in office.

         Article       2775a-1,   Vernon’s   Civil   Statutes,   provides    in part
as follows :
                  ‘I       At least    sixty    (60) days prior    to
           the firs;    $lecCion    which is governed by this Act
           in each district       now or hereafter      coming within
           its provisions,      the Board of Trustees        shall num-
           ber the positions       in the order in which the terms
           of office    expire,    the expiring     terms which are to
           be filled    at the first      election    to be numbered
           Position    No. 1, Position       No. 2, and so on, and the
           next succeeding      terms expiring       to take the next
           larger    numbers, until      all of the positions      have
           been numbered.        . . .‘I

        The difficulty       with the Del,Valle      Independent   School Dis-
trict  has arisen     because ,of the fact that the Board of Trustees
which adopted Article        2775a-1 was an a ointive        board, all of
whose terms expired       simultaneously     on-1964.
                                                 April              It was
thus impossible     for the board to strictly          comply with the re-
quirements   of Article      2775a-1,   quoted above, with regard to the
assignment   of position      numbers.

           This office  was informed   that on June 8? 1964,           the newly
elected     Board of Trustees   adopted a policy  of ‘School           Board


                                        -1856-
-   .




        Dr.   J.   W. Edgar,    Page 3 (c-394)



        Organization,"         which   set   forth     the following:

                          “2 .    The term of office           of the Trustees
                   elected     to Position      No. l'and Position         No. 2
                   in this first       election     shall      be for a period
                   of one year, and the term of office'of                  the
                   Trustees     elected'to      Position      No. 3 and Posi-
                   tion No. 4 in this first             election     shall  be for
                   a period      of two years.        The term of office        of
                   the Trustees       elected    to Position        No. 5, Posi-
                   tion No, 6, and Position             No. 7 shall      be for a
                   period    of three years.          ,'.    ."

        There is no statutory       basis for the adoption       of such a policy      and
        the terms of trustees       are set by law and are not a subject          for
        policy    decisions   by a board of trustees.         More particularly,      this
        office    has been unable to discover        any basis in law for the three-
        year terms given to the holders          of Positions    5, 6 and 7.     For
        these and other reasons        expressed    below, it is the opinion      of this
        office    that the terms of office       for trustees    adopted by the Del
        Valle Independent      School District      Board of Trustees     in its state-
        ment of policy      of June 8, 1964, are null and void,          and such state-
        ment of policy      can have no force      or effect   upon the terms of the
        trustees.

                  Article     2775a-1,   Vernon's  Civil   Statutes,     does not in it-
        self   establish      any terms for school     trustees.       Article   2777, Ver-
        non's Civil       Statutes,    is the general    enactment establishing
        terms for trustees          of independent  school    districts.       It reads as
        follows:

                           "The seven candidates        receiving      the largest
                   number of votes at the first            election,     and the
                   three or four candidates          receiving      the largest
                   number of votes at all subsequent              elections,
                   shall    be entitled      to serve as trustees        hereunder.
                   Those elected        at the first    election     shall    deter-
                   mine by lot the term for which they are to serve.
                   The four members, drawing numbers one, two, three
                   and four shall        serve for
                   members drawing the
                   shall    serve two              or until    the second of
                   April            ---=Y' an until
                            thereafter,                  their    successors      are
                   elected     and qualified;      and regularly       thereafter
                   on the first       Saturday in April       of each year,       four
                   trustees     and three trustees,        alternately,       shall be
                   elected     for a term of two years,          to succeed      the
                   trustees      whose term shall at that time expire.
                   The members of the board remaininp after                  a vacancy


                                                     -1857-
Dr.     J.    W. Edgar,    page 4 (C-394)



              shall fill    the same for     the unexpired        term."
              (Emphasis    supplied).

              To summarize the situation            as it   now exists     in   the Del
Valle        Independent  School District:

         (1)~ An appolntive     board properly    elected              to come with-
in the provisions    of Article     2775a-1,  providing              for election
of trustees   by position;

         (2)   In April,  1964, seven trustees~ were elected  by
posiyion    number, although   such positions  had not been separated
into original    one and two year terms;

        (3)   In June, 1964, the Board of Trustees      adopted a policy
giving  one, two and three year terms to various       position numbers.
This statement   of policy   was null and void,  and cannot be constru-
ed as properly   designating   a term for any trustee;

        (4)   The statutorily-required      election   of April,  1965,                   is
rapidly  approaching,    and no effective    determination    has been
made as to which trustees       must run for office,    and which ones
have another year to serve.

          Article    2777 provides    for those trustees       elected     at the
first    election    to determine    their position     numbers by lot.        Al-
though the present        trustees   purport    to have position      numbers
already,     these numbers were arrived        at in a manner inconsistent
with statute       and can have no legal      effect.     Since the board is
now subject       to the provisions     of Article    2775a-1 and must elect
by position       number, and must also comply with Article             2777 as to
terms of trustees,       it is obvious     that the present       trustees    should
cast lots      to determine    their position      number.    The trustees     draw-
ing numbers one, two,, three and four shall             serve for only one
year.



                   Under the particular      facts    involved     in
                   this opinion,    the'Board    of Trustees       of
                   the Del Valle Independent        School District,
                   the first   board elected,      should cast lots
                   for the determination       of place numbers
                   and terms of office,      in accordance       with
                   Article   2777, Vernon's     Civil    Statutes.




                                           -1858-
Dr.   J. W. Edgar,    page 5 (c-3g4)




                                       Yours    very    truly,

                                       WAGGONER CARR
                                       Attorney General




MLQ:ms
                                       -%&u&
                                         .  Assistant


APPROVED:

OPINION COMMITTEE

W. V. Geppert,       Chairman
Roy B. Johnson
Paul Phy
George Black

 APPROVEDFOR THE ATTORNEYGENERAL
 By:  Stanton Stone




                                       -1859-